Title: From Richard Cranch Norton to Abigail Smith Adams, 20 February 1811
From: Norton, Richard Cranch
To: Adams, Abigail Smith



My dear & honored Aunt,
Washington, Feby. 20th. 1811.

I have received your kind letter dated Feby. 11th. and feel the warmest gratitude for your tender sympathy with me in my affliction. I am sure there is nothing so consoling to a heart wounded by grief, as the thought that others sympathize with us in our sorrows. You, my dear Aunt, knew my mother, and you knew how dearly and how deservedly she was loved by her family, her connexions and all who had the happiness of her acquaintance; you may conceive, therefore, how acute must be the grief, of those who were so intimately acquainted with her virtues as the members of her own family. Under the pressure of such severe and trying calamity, were it not for the cheering hope which our divine religion affords of again meeting our deceased friends in a happier world, the loss of such dear and beloved connexions would be insupportable—I think I should sink under the weight: but it is the eminent privilege of the Christian religion to afford us the consolation which we need. While nature bids us weep over the grave of our departed friends, Christianity teaches us not to sorrow as those who have no hope, but to prepare ourselves, by imitating the good example which our pious connexions have left us, to meet them again in that blessed world where no sorrow can enter, and where friends shall no more be separated.
For the kind attentions & tender sympathy of my friends I feel more gratitude than I can express. May they never feel affliction like mine; but if Providence should call them to suffer it, may they never want friends who will impart to them that comfort which they have so kindly imparted to me. But to Him who has seen fit to afflict us we must look for that higher consolation which it is not in the power of our kindest friends to give. May we all experience this divine consolation, & may the sainted spirit of my mother look down from the realms of bliss & impart peace & comfort to the bosom of her afflicted family & mourning relatives.
We were very sorry to hear, by my Grandfather’s letter, that you had been so ill, & hope that eer this you are quite recovered. Uncle & Aunt C. send their affectionate remembrance. Remember me respectfully to my Uncle & the rest of your family, & believe me, my dear Aunt, / Your ever grateful nephew,
R. C. Norton.